312 F.2d 746
Sarah G. WIMP et al., Petitionersv.COMMISSIONER OF INTERNAL REVENUE.
No. 17042.
United States Court of Appeals Eighth Circuit.
December 5, 1962.

Petition to review decision of the Tax Court of the United States.
Robert Nagel Jones, St. Louis, Mo., for petitioners.
Louis F. Oberdorfer, Lee A. Jackson, Washington, D. C., Crane C. Hauser, Chicago, Ill., and Glen E. Hardy, for respondent.
PER CURIAM.


1
Petition to review decisions of the Tax Court of the United States dismissed, on motion of petitioners.